DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amendments in the response filed on 5/19/2022 has been considered by the Examiner. Currently claims 2-4, 7-10, 12-16, and 18 are pending, claims 2, 12, and 18 have been amended, and claims 1, 5-6, 11, and 17 are canceled. A complete action on the merits of claims 2-4, 7-10, 12-16, and 18 follows below. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2 amend “a second diagnostic assembly” to recite –a second diagnostic element assembly--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) and in further view of Taimisto (Pub. No 2009/0018534).
Regarding claim 2, Fleischman teaches a surgical device for creating a linear or curvilinear coagulation lesion in a soft tissue of an organ (Abstract. A surgical device integrating a suction mechanism with a coagulation mechanism is provided for improving lesion creation capabilities), the device comprising: 
a body having a housing at a distal end, the housing having an elongated opening (3, Fig. 1 A);
an energy transfer element located within the housing (8, Fig. 1 A) and having an exposed portion at an opening in the housing (Par. 77. The housing 3 includes an element 8 and an opening that expose the element 8 to tissue. The element 8 may be an electrode or vibration element as discussed herein), wherein the energy transfer element comprises a helical electrode, wherein the helical electrode comprises a plurality of turns forming an electrode (electrodes 8, Fig. 1A).
a first diagnostic assembly where the diagnostic element assembly comprises at least one diagnostic electrode, it teaches the vacuum-integrated coagulation probes ( in FIGS. 1A to 1C, 2A to 2E, 3, 4A to 4C, 5A and 5B, 6A to 6F, and 7A to 71) may be used as theranostic probes. A stimulator/pacemaker is connected to the electrical connections 14 at the handle of the theranostic probe. The stimulator delivers pacing pulses to the electrode(s) 8 that is/are held into engagement with the soft tissue surface to stimulate electrical propagation through the atria or ventricles and determine if the therapeutic procedure achieved the desired results (Pa163).
Fleischman does not specifically teach a first diagnostic element assembly and a second diagnostic assembly positioned within the helical electrode and mounted on the energy transfer element, wherein the first diagnostic element assembly and the second diagnostic element assembly are spaced apart from each other and, wherein the at least one diagnostic electrode is located entirely within a gap between adjacent turns of the plurality of turns of the helical electrode.
However, Taimisto teaches an energy transfer element comprising a helical electrode (16, Fig. 2), a first diagnostic element and a second diagnostic assembly positioned within the helical electrode (18 see annotated figured below, Fig. 2), and mounted on the energy transfer element (Fig. 6, mapping catheter 18 is broadly interpreted as being movably mounted to the energy transfer element 16). Therefore, the mapping catheter may be mounted to the energy transfer element in a movable manner given the proximal portions of the catheter are fixed to the remainder of the probe), wherein the first diagnostic element assembly and the second diagnostic element assembly are spaced apart from each other (annotated figure illustrates space between the first and second diagnostic element assembly portions), wherein the at least one diagnostic electrode is located entirely within a gap between adjacent turns of the of the plurality of turns of the helical electrode (electrodes 58 of mapping catheter 18 are located entirely between a gap and adjacent turns of helical electrode 18). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position a first diagnostic element assembly and a  second diagnostic element assembly within the helical electrode and mounted on the energy transfer element, wherein the first and second diagnostic element assemblies are space apart from each other and each comprise a diagnostic electrode, wherein at least one diagnostic electrode is located entirely within a gap between adjacent turns    provide for ablation and sensing. 

    PNG
    media_image1.png
    471
    734
    media_image1.png
    Greyscale


Regarding claim 3, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches wherein the exposed portion of the energy transfer element is capable of creating the linear or curvilinear coagulation lesion in the soft tissue (Par. 103. The openings 10 also orient the edges of the electrode(s)/vibrational element(s) 8, commonly associated with high current densities (when using radiofrequency energy) transmitted into the soft tissue, to create a continuous, consistent lesion throughout the length of the electrode(s) 8 without producing hot spots that interfere with creating lesions having consistent depth and width).
Regarding claim 7, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Taimisto teaches where the first diagnostic element assembly comprises the at least one diagnostic electrode located on a flexible base member, (electrodes 34 of mapping catheter 18 located on flexible catheter body 62, Fig. 2) where the helical electrode passes through a portion of the flexible based member (electrodes 34 of ablation catheter 16 passes through the perimeter of 62).
Regarding claim 10, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Taimisto teaches wherein the first diagnostic element assembly comprises a flexible base member such that the at least one diagnostic electrode is located on the flexible base member (electrodes 34 of mapping (electrodes 34 of mapping catheter 18 located on flexible catheter body 62, Fig. 2).
Regarding claim 12, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman in view of Taimisto teaches where the second diagnostic element assembly comprises at least one second diagnostic electrode located on a second flexible base member (second flexible base portion of catheter 62 as illustrated in annotated fig. 2 above includes at least one second diagnostic electrode).
Regarding claim 13, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing is flexible to conform to a surface of the soft tissue (Par. 92, the housing 3 of the probe will be flexible to accommodate maneuvering of the probe 2 to the site and to conform to tissue surfaces for formation of a seal), the housing including a main cavity containing the energy transfer element (main lumen 6, Fig. 1D).
Regarding claim 14, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing comprises a fluid delivery lumen (Par. 82. fluid delivery lumen (or perfusion lumen) 16 is in fluid contact with the element 8 such that fluid may be delivered to the element and tissue while a suction is applied through the main lumen 6.) and a vacuum lumen (Par. 107. vacuum lumen 6 may be used to pull fluid) both in fluid communication with a main cavity of the housing (Par. 88 the main lumen 6 (and any fluid delivery lumen) such that application of a vacuum through the vacuum lumen causes fluid to flow through the fluid lumen simultaneously causes the opening to form a seal against the tissue [0082]).
Regarding claim 15, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches a lip about at least a portion of the opening and connected to the housing (Fig. 1A, 9 and see claim rejection 13), the lip having a free portion unconnected to the housing such that the free portion of the lip conforms to the soft tissue to form a seal against the soft tissue upon application of a vacuum source to a main cavity ([0088] The housing 3 includes a lip 9 having a free portion 11 to assist in sealing the device against tissue). 
Regarding claim 16, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches wherein the energy transfer element comprises an outer surface that engages the soft tissue to create the lesion having at least one of a linear or curvilinear coagulation lesion and where the at least one diagnostic electrode is recessed from the outer surface of the energy transfer element (Fig. 2A, 2B). 
Regarding claim 18, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Taimisto teaches wherein the second diagnostic element assembly comprises at least one diagnostic electrode secured to the energy transfer element, wherein the at least one diagnostic electrode is located within a gap between adjacent turns of the plurality of turns of the helical electrode (annotated Fig. 2 above). 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) in view of Taimisto (Pub. No 2009/0018534), and in further view of Kleen (2005/0148836).
Regarding claim 4, Fleischman in view of Taimisto is silent about specifically teaching when the exposed portion of the energy transfer element is configured to create the lesion when the at least one diagnostic electrode is configured to simultaneously engage the soft tissue in contact with the energy transfer element. However, Kleen teaches a device within the same field of invention comprising diagnostic electrode and ablation electrode wherein the exposed portion of the energy transfer element engages soft tissue, the first diagnostic assembly simultaneously engages the soft tissue (intracardial ECG can be derived simultaneous with the ablation [0019] It is possible while ablation is ongoing to perform an ECG using the electrodes 15 to determine whether stimulus conduction disruption has been improved as a result of ablation [0035]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the diagnostic assembly and energy transfer element in Fleischman in view of Taimisto such that they simultaneously engage soft tissue for the purpose of determining whether stimulus conduction disruption has been improved as result of the ablation and obtaining information from the treatment area in simple fashion, permitting safe and purposeful working as taught by Kleen [0008][0035].
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) in view of Taimisto (Pub. No 2009/0018534), and  in further view of Hjelle (Pub No. US 2008/0046054).
Regarding claim 8, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman in view of Taimisto does not teach where the first diagnostic element assembly comprises at least one aperture. 
However, Hjelle teaches an electrode assembly comprising electrodes (104, Fig. 1A) and a plurality of apertures (211a and 211b, Fig. 2). Hjelle further teaches the electrodes 104 are suitable for applying electrotherapy or electrostimulation to target tissue or for sensing electrical activity (Par. 35). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide a diagnostic element assembly with at least one aperture since Hjelle teaches that it would be capable of securing the electrode assembly to a structure (Par. 3). 
Regarding claim 9, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman in view of Taimisto and in further view of Kleen do not teach wing members. 
However, Hjelle teaches the electrode assembly comprises a plurality of wing members (208a and 208b, Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the diagnostic element assembly with wing members since Hjelle teaches that it permits the electrode assembly to wrap around the outer surface of a structure (Par. 15). 

Response to Arguments
Applicant’s remarks in the response filed on 5/19/2022 has been considered by the Examiner. Applicant’s remarks with respect to the Yamazaki and Hill references in view of the new amendments were persuasive. The Examiner respectively withdraws the previously filed rejection of claim 2 under 35 U.S.C 103(a). 
With respect to Taimisto, Applicant recites on page 7 of the remarks “Taimisto does not teach or suggest first and second diagnostic assemblies comprising at least one diagnostic electrode mounted on an energy transfer element. Although catheter body 62 is placed within mapping catheter 16, catheter body 62 does not comprise first and second diagnostic assemblies mounted thereon…mapping electrodes 58 are positioned directly on catheter body 62.”
The Examiner respectfully disagrees. It is the position of the Examiner that “mounted on” is a relatively broad term that is synonymous with “attached” (e.g a door is mounted to a jamb, even though it is able to swing open and closed. Therefore, the mapping catheter may be mounted to the energy transfer element in a movable manner given the proximal portions of the catheter are fixed to the remainder of the probe. Limitations such as “fixedly mounted” or “immovably mounted” would provisionally further define the claim to define the manner in which the diagnostic element assembly is mounted to the energy transfer element. 
It is the position of the Examiner that the limitation “wherein the at least one diagnostic electrode is located entirely within a gap” further narrows the claim. Upon further consideration of the amendments a new grounds of rejection is set forth over Fleischman (Pub. No 2007/0043351) and in further view of Taimisto (Pub. No 2009/0018534).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794